Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment After Non-Final Rejection filed 06/09/2022.  Claims 1, 4-6, 9-11, 16 and 17 are pending and have been examined.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 4-6, 9-11, 16 and 17 are allowable because the prior art fails to teach or suggest a method for enhancing the performance of a video camera capable of switching between night-mode operation and day-mode operation, comprising: acquiring a first sequence of images with the video camera without a second filter setup arranged in front of an image sensor of the video camera and without any IR-cut filter arranged in front of the image sensor, i.e., with the video camera operating in night-mode, acquiring a second sequence of images with the video camera with the second filter setup in front of the image sensor of the video camera, the second filter setup comprising an IR-transmission filter of known transmission characteristics and having a transmission in the IR-region of at least 30% and below 100% and spatially uniform transmission over its active area such that every pixel of the image sensor will be affected uniformly, wherein the second filter setup has a transmission of visual light of 100% and wherein the first and second sequences of images are consecutive or interleaved, using the first and the second sequences of images to calculate a contribution of visual light in images in the first sequence of images and the second sequence of images, and utilizing an assessment of the calculated contribution to improve the performance of the video camera by, switching the video camera from night-mode to day-mode based on the contribution of visual light in the images in the first sequence of images and the second sequence of images, or to deduce and add-2-7399179.1Applicant: AXIS, AB Application No.: 17/233 681color information to images acquired with full or partial transmission of IR-radiation to the image sensor based on the contribution of visual light in the images in the first sequence of images and the second sequence of images, as recited in the claims.
The closest prior art, Chino (US 2017/0006226), discloses a camera system for automatically switching between day and night mode based on the illuminance of a sequence of captured images.  However, Chino does not disclose the first image captured without an IR-cut filter and the second image captured with an IR-transmission filter having transmission in the IR-region of at least 30% and below 100% and transmission of visual light of 100% as claimed.  Chino either singularly or in combination fails to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Alakarhu et al. (WO 2021/230933)
Wang et al. (US 2021/0195108)
Brailovskiy et al. (US 10,586,351)
Kawasaki (US 2019/0364187)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN R SCHNURR/Primary Examiner, Art Unit 2425